ICJ_069_FrontierDispute_BFA_MLI_1986-01-10_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS
ET ORDONNANCES

1986

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS
AND ORDERS

 
COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS.
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU DIFFEREND FRONTALIER

(BURKINA FASO/MALID

DEMANDES EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE DU 10 JANVIER 1986

1986

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE FRONTIER DISPUTE

(BURKINA FASO/MALT)

REQUESTS FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER OF 10 JANUARY 1986
Mode officiel de citation :

Différend frontalier, mesures conservatoires, ordonnance du 10 janvier 1986,
C.LJ. Recueil 1986, p. 3.

Official citation :

Frontier Dispute, Provisional Measures, Order of 10 January 1986,
1.CJ. Reports 1986, p. 3.

 

Ne de vente : 5 1 8
Sales number

 

 

 
10 JANVIER 1936
ORDONNANCE

DIFFÉREND FRONTALIER
(BURKINA FASO/MALI)

DEMANDES EN INDICATION DE MESURES
CONSERVATOIRES

FRONTIER DISPUTE
(BURKINA FASO/MALIT)

REQUESTS FOR THE INDICATION OF PROVISIONAL
MEASURES

10 JANUARY 1986
ORDER
COUR INTERNATIONALE DE JUSTICE

1986. ANNÉE 1986
10 janvier
Rôle général
n° 69 10 janvier 1986

AFFAIRE DU DIFFÉREND FRONTALIER
(BURKINA FASO/MALI)

DEMANDES EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE

Présents : M. BEDYIAOUI, président de la Chambre ; MM. Lacus, Rupa,
juges ; MM. LUCHAIRE, ABI-SAAB, juges ad hoc ; M. TORRES
BERNARDEZ, Greffier.

La Chambre constituée par la Cour internationale de Justice pour
connaître de l’affaire susmentionnée,

Ainsi composée,

Après délibéré,

Vu les articles 41 et 48 du Statut de la Cour,

Vu les articles 73, 74, 75 et 90 de son Règlement,

Vu le compromis daté du 16 septembre 1983 et notifié conjointement au
Greffe de ia Cour le 20 octobre 1983, par lequel les Gouvernements de la
République de Haute-Volta (aujourd’hui Burkina Faso) et de la Répu-
blique du Mali sont convenus de soumettre à une chambre de la Cour
un différend concernant la délimitation de leur frontière commune.

Vu Pordonnance du 3 avril 1985 par laquelle la Cour a décidé d'accéder à
la demande des deux gouvernements et a constitué la présente Chambre
pour connaître de l'affaire,

Rend l'ordonnance suivante :

1. Considérant que, dans les derniers jours de l’année 1985, de graves
incidents ont opposé les forces armées du Burkina Faso et du Mali dans la

4
à DIFFEREND FRONTALIER (ORDONNANCE 10 I 86)

region frontiére entre les deux pays, mais que, grace aux efforts de média-
tion de divers Etats et organisations régionales, un accord de cessez-le-feu
a pu rapidement étre conclu ;

2. Considérant que, le 30 décembre 1985, le coagent du Burkina Faso a
fait savoir, téléphoniquement puis par télégramme envoyé au Greffier le
même jour. qu’il saisissait la Cour d'une demande en indication de mesures
conservatoires ; que le coagent du Mali, immédiatement informé par télé-
phone, a indiqué pour sa part qu’il avait envoyé une lettre suggérant
l'adoption de mesures conservatoires par la Chambre ;

3. Considérant que des copies de la demande du Burkina Faso et de la
lettre du Mali sont parvenues au Greffe le 2 janvier 1986 ; que les origi-
naux, datés respectivement du 30 et du 27 décembre 1985, ont été reçus au
Greffe les 2 et 6 janvier 1986 ; que toutes les communications susvisées ont
été transmises sans délai à l’autre Partie ;

4. Considérant que la demande formulée par le Burkina Faso est ainsi
rédigée :

« 1) Les Gouvernements du Burkina Faso et de la République du
Mali ont soumis à une chambre de la Cour internationale de Justice le
différend frontalier entre les deux Etats par compromis du 16 sep-
tembre 1983, notifié à la Cour le 20 octobre 1983.

2) Les deux Parties ont présenté leurs mémoires à la Cour dans les
six mois suivant l'ordonnance constituant la Chambre. La procédure
devant la Chambre est en cours.

3) Le 25 décembre 1985 à 7 heures, les forces armées de la Répu-
blique du Mali ont attaqué le Burkina Faso, arguant des problèmes
soulevés par le recensement de la population, alors que l’opération de
recensement avait été notifiée par les autorités du Burkina Faso aux
autorités maliennes à titre de courtoisie et que ces dernières n'avaient
émis aucune objection.

4) Le conflit armé qui oppose les deux Parties constitue une me-
nace pour le règlement judiciaire du différend, règlement pacifique
convenu par le compromis du 16 septembre 1983. Aussi, le Gouver-
nement du Burkina Faso demande-t-il, en application des articles 41
du Statut et 73 du Règlement, l'indication des mesures conservatoires
qui s'imposent.

5) Conformément à l’article 73, alinéa 2, du Règlement, le Gou-
vernement du Burkina Faso indique les conséquences éventuelles du
rejet de sa demande. L’issue du conflit armé pourrait créer sur le
terrain une situation de fait rendant difficile voire impossible l’appli-
cation de l'arrêt de la Cour. La destruction d'éléments de preuve lors
des hostilités risquerait de fausser le déroulement de la procédure.

6) En conséquence et sans préjuger le fond du différend, le Gou-
5 DIFFÉREND FRONTALIER (ORDONNANCE 10 I 86)

vernement du Burkina Faso demande l’indication des mesures conser-
vatoires suivantes :

Primo : Les Parties retireront leurs forces armées de part et d'autre
de la ligne proposée par la sous-commission juridique de la commis-
sion de médiation de l'Organisation de l'unité africaine le 14 juin 1975.

Secundo : Les Parties s’abstiendront de tout acte ou action sur le
terrain qui pourrait empêcher ou entraver l'exécution de l'arrêt rendu
par la Chambre de la Cour sur la base des conclusions des Parties.

Tertio : Les Parties s’abstiendront de tout acte ou action qui
pourrait entraver la réunion des éléments de preuve dans la présente
instance » ;

5. Considérant que la lettre du Mali, à laquelle était joint le texte d'un
communiqué officiel publié le samedi 21 décembre 1985, est conçue en ces
termes :

« Sur ordre de mon gouvernement. j'ai l'honneur de vous trans-
mettre, sous ce pli, le texte de la déclaration du Gouvernement du
Mali du 21 décembre 1985. Cette déclaration fait état de graves
mesures unilatérales prises par le Gouvernement burkinabe dans
la zone contestée faisant l’objet de l'instance pendante devant la
Chambre de la Cour que vous présidez.

Les troupes burkinabe ont, en effet, occupé les villages de Diou-
louna, Kounia, Selba et Douna et y ont hissé le drapeau du Burkina
Faso.

Dans ces conditions, je suppose que la Chambre que vous présidez
estimera opportun de recourir à l’article 41 du Statut de la Cour :

« La Cour a le pouvoir d'indiquer, si elle estime que les circons-
tances l’exigent, quelles mesures conservatoires du droit de chacun
doivent être prises à titre provisoire. »

La procédure prévue à l’article 75 du Règlement paraîtrait parti-
culièrement appropriée en l'espèce :

« 1. La Cour peut à tout moment décider d'examiner d'office
si les circonstances de l'affaire exigent l'indication de mesures
conservatoires que les parties ou l’une d’elles devraient prendre ou
exécuter. »

La Chambre de la Cour estimera sans doute opportun, dans ces
circonstances, d'inviter le Burkina Faso non seulement à veiller à
empêcher tout acte susceptible de préjuger les droits du Mali à l’exé-
cution de l’arrét que la Chambre de la Cour peut être appelée à rendre
au fond, mais aussi à veiller à arrêter tout acte de quelque nature qu'il
soit qui pourrait aggraver ou étendre le différend soumis à la Chambre
de la Cour.
6 DIFFÉREND FRONTALIER (ORDONNANCE 10 I 86)

En conséquence, le Burkina Faso devrait être invité à rapporter les
mesures unilatérales prises dans les villages de Dioulouna, Kounia,
Selba et Douna et à en retirer les éléments armés et autres qu’il y a
introduits.

Tant pour des raisons d'urgence, de souplesse et de plus grande
légèreté de la procédure, qu’en vue de dédramatiser la situation, le
Gouvernement malien estime, pour sa part, que la procédure par
laquelle la Chambre se prononcerait proprio motu serait plus adéquate
que celle par laquelle elle serait formellement saisie d’une demande
émanant du Gouvernement malien » ;

6. Considérant cependant que, dans une nouvelle lettre datée du 7 jan-
vier 1986 et déposée au Greffe le même jour, le Mali a présenté à son tour
une demande formelle en indication de mesures conservatoires dont la
teneur est la suivante :

« 1) Par une lettre de son coagent du 27 décembre 1985, le Gou-
vernement malien attirait l'attention de la Cour sur le fait que dès le
14 décembre 1985 des éléments armés burkinabe avaient investi et
occupé les villages frontaliers sous administration malienne.

Dans ces conditions, l'indication de mesures conservatoires, aux
termes de Particle 41 du Statut de la Cour, apparaissait comme
opportune.

2) Pour sa part, le Gouvernement malien estimait que l’examen
d'office par la Cour d'indication de mesures conservatoires, sur base
de l’article 75 du Règlement, était approprié vu les circonstances.

3) La présentation, le 30 décembre 1985, par le Burkina Faso d'une
requête unilatérale de mesures conservatoires, sur base de l’article 73
du Règlement, rend inopérante la suggestion du Mali d'une procédure
par laquelle la Chambre se serait prononcée proprio motu.

4) Dans ces conditions, le Gouvernement du Mali est amené lui
aussi à demander à nouveau à la Cour, sur base de l’article 73 du
Règlement cette fois, de prendre les mesures conservatoires sui-
vantes :

— inviter chacune des Parties à s'abstenir de tout acte ou action
susceptible de préjuger aux droits de l’autre Partie à l'exécution de
l'arrêt que la Chambre de la Cour peut être appelée à rendre au
fond ;

— inviter chacune des Parties à s'abstenir de tout acte de quelque
nature qu'il soit qui pourrait aggraver le différend soumis à la
Cour.

5) Aucune question de compétence de la Chambre de la Cour ne se
pose en l'occurrence puisque la Cour est saisie du litige par compromis
du 16 septembre 1983.
7 DIFFÉREND FRONTALIER (ORDONNANCE 10 I 86)

6) Les demandes présentées au paragraphe 4 ci-dessus sont justi-
fiées par les incidents du mois de décembre par lesquels, suite à
l'invasion de son territoire le 14 décembre et après avoir essayé en
vain, par la voie diplomatique, d'obtenir du Burkina Faso un retrait de
ses troupes, le Mali a été obligé, en état de légitime défense, de
repousser par la force les troupes burkinabe.

De telles tentatives d'obtenir par la force ce qui fait l’objet même du
différend est totalement destructeur de la procédure de règlement
pacifique des différends que constitue la saisine de la Cour. La reprise
et le déroulement du procès dans la sérénité est de Pintérét aussi bien
d’une bonne justice que des Parties et de leurs peuples.

7) Le Gouvernement du Mali estime qu’il n’y a pas lieu de prendre
d’autres mesures conservatoires.

8) En particulier, la demande du Burkina Faso, relative à un retrait
des forces sur la ligne proposée par la sous-commission juridique de la
commission de médiation de J'OUA, consiste en fait à demander à la
Cour de lui octroyer immédiatement ce qui fait l’objet de sa demande
contentieuse. Par son objet, une telle demande n’a rien de conserva-
toire.

Au surplus, cette demande est incompatible avec la déclaration si-
gnée par les deux chefs d'Etat du Burkina Faso et du Mali le 31 décem-
bre 1985 par laquelle ils ont arrêté les modalités du cessez-le-feu.

La réunion extraordinaire des ministres des affaires étrangères de
l'ANAD, à laquelle étaient présents les ministres des affaires étran-
gères du Burkina Faso et du Mali, s’est mise d’accord pour renvoyer la
question du retrait des troupes à une prochaine réunion des chefs
d'Etat. Il serait inapproprié que la Cour se prononce sur un aspect du
conflit qui fait l'objet d’une entente directe entre les chefs d'Etat des
deux Parties dans le cadre de PANAD.

9) Quoique le Gouvernement du Mali n’ait aucune opposition de
principe à l’idée que les Parties devraient s'abstenir de tout acte ou
action qui pourrait entraver la réunion des éléments de preuve dans la
présente instance, il n’aperçoit pas ce que cela peut signifier concrè-
tement et s’abstient donc de le reprendre à son compte » ;

7. Ayant entendu les observations orales qui ont été présentées à l’au-
dience du 9 janvier 1986 par les représentants suivants : au nom du Bur-
kina Faso, S. Exc. M. Salembere, coagent, MM. Cot et Pellet ; au nom dela
République du Mali, S. Exc. M. Diarra, coagent, et M. Salmon ;

8. Ayant noté qu’à audience le Burkina Faso a conclu comme suit :

« Le Gouvernement du Burkina Faso et le Conseil national de la
révolution prient respectueusement la Chambre de la Cour de bien
vouloir indiquer les mesures conservatoires suivantes :
8 DIFFÉREND FRONTALIER (ORDONNANCE 10 I 86)

1) Les deux Parties s’abstiendront de tout acte ou action sur le
terrain qui pourrait empêcher ou entraver l'exécution de l’arrêt qui
sera rendu par la Chambre de la Cour sur la base des conclusions des
Parties.

2) Les deux Parties s'abstiendront de tout acte ou action qui pour-
rait entraver la réunion des éléments de preuve dans la présente
instance.

3) Chacune des Parties retirera, si ce n’est déjà fait, ses forces de la
zone revendiquée par le Mali telle qu’elle est délimitée par les pré-
tentions énoncées dans leurs mémoires respectifs déposés au Greffe
de la Cour le 3 octobre dernier.

4) Chacune des Parties s’abstiendra de tout acte d'administration
territoriale au-delà de la ligne retenue en 1975 par la sous-commission
juridique de la commission de médiation de l'OUA » ;

9. Ayant noté qu’à l’audience la République du Mali a réitéré les
demandes figurant au paragraphe 4 de sa lettre du 7 janvier 1986 citée au
paragraphe 6 de la présente ordonnance ;

10. Considérant que, dans la présente espèce, la Chambre, constituée
pour connaître du fond de l'affaire à la suite de la notification d’un
compromis conclu par les deux Parties, et saisie en outre de leurs demandes
parallèles en indication de mesures conservatoires, tient pour manifeste-
ment acquise sa compétence pour indiquer de telles mesures ;

11. Considérant qu'aux termes de l’article 41 du Statut la Cour ne peut
indiquer de mesures conservatoires que si elle estime que les circonstances
lexigent pour sauvegarder les droits de chacune des Parties ;

12. Considérant les faits qui ont été allégués par les deux gouverne-
ments, tant dans leurs demandes en indication de mesures conservatoires
que dans leurs plaidoiries, qui, selon eux, exigent l'indication de mesures
conservatoires en l'espèce ;

13. Considérant que le pouvoir d'indiquer des mesures conservatoires
conféré à la Cour par l’article 41 du Statut présuppose qu’un préjudice
irréparable risque d’être causé aux droits en litige dans une procédure
judiciaire et a donc pour objet de sauvegarder le droit de chacune des
Parties en attendant que la Cour rende sa décision au fond ;

14. Considérant que la question posée à la Chambre par l’article pre-
mier du compromis signé par les Parties le 16 septembre 1983 est la
suivante :

« Quel est le tracé de la frontière entre la République de Haute-
Volta {Burkina Faso] et la République du Mali dans la zone contestée
telle qu’elle est définie ci-aprés ? »
9 DIFFÉREND FRONTALIER (ORDONNANCE 10 I 86)

et que ladite zone est définie par le même article du compromis comme

« constituée par une bande de territoire qui s'étend du secteur Koro
(Mali) Djibo (Haute-Volta [Burkina Faso]) jusques et y compris la
région du Beli » ;

15. Considérant que, dans les mémoires déposés par les deux Parties le
3 octobre 1985, chacune d'elles demande à la Chambre de décider que la
frontière en question suive le tracé défini par elle dans ses conclusions ; de
sorte que les droits en litige dans la présente instance sont les droits
souverains des Parties sur leur territoire de part et d’autre de la fron-
tière telle qu'elle sera définie par l'arrêt que la Chambre est appelée à
rendre ;

16. Considérant que les actions armées qui sont à l’origine des de-
mandes en indication de mesures conservatoires dont la Chambre est
saisie ont eu lieu à l’intérieur ou à proximité de la zone contestée telle
qu’elle est définie par le compromis :

17. Considérant que, conformément au principe énoncé par la Cour
permanente de Justice internationale dans son ordonnance du 3 août 1932
en l'affaire relative au Srarut juridique du territoire du sud-est du Groenland.
des incidents susceptibles d’aggraver ou d'étendre le différend

« ne peuvent en aucun cas et en aucune mesure préjuger l'existence ou
la valeur des droits souverains revendiqués par [l’une ou l’autre des
Parties] sur le territoire dont il s'agit, à supposer que ces droits soient
dûment reconnus par la [Chambre] dans son arrêt futur sur le fond du
litige » (C.P.J.L. série A/B n° 48, p. 285):

18. Considérant que, indépendamment des demandes présentées par les
Parties en indication de mesures conservatoires, la Cour ou, par consé-
quent, la Chambre dispose en vertu de l’article 41 du Statut du pouvoir
d'indiquer des mesures conservatoires en vue d'empêcher l’aggravation
ou l'extension du différend quand elle estime que les circonstances
l'exigent ;

19. Considérant en particulier que, lorsque deux Etats décident. d’un
commun accord, de saisir une chambre de la Cour, organe judiciaire
principal des Nations Unies, en vue du règlement pacifique d'un différend.
conformément aux articles 2, paragraphe 3, et 33 de la Charte des Nations
Unies et que par la suite surviennent des incidents qui, non seulement sont
susceptibles d'étendre ou d’aggraver le différend, mais comportent un
recours à la force inconciliable avec le principe du règlement pacifique des
différends internationaux, le pouvoir et le devoir de la Chambre d’indi-
quer, le cas échéant, des mesures conservatoires contribuant à assurer la
bonne administration de la justice ne sauraient faire de doute :

20. Considérant en outre que, d’après les indications fournies par l'une
des Parties, des actions armées sur le territoire en litige pourraient entrai-
ner la destruction d’éléments de preuve pertinents aux fins de la décision à
rendre par la Chambre ;

10
10 DIFFÉREND FRONTALIER (ORDONNANCE 10 I 86)

21. Considérant que les faits qui sont à l’origine des demandes des deux
Parties en indication de mesures conservatoires exposent les personnes et
les biens se trouvant dans la zone litigieuse, ainsi que les intérêts des deux
Etats dans cette zone, à un risque sérieux de préjudice irréparable ; et qu’en
conséquence les circonstances exigent que la Chambre indique les mesures
conservatoires appropriées, conformément à l’article 41 du Statut ;

22. Considérant que le Burkina Faso a demandé à la Chambre d’indi-
quer à titre de mesure conservatoire, entre autres, que

« chacune des Parties retirera, si ce n’est déjà fait, ses forces de la zone
revendiquée par le Mali telle qu’elle est délimitée par les prétentions
énoncées dans leurs mémoires respectifs déposés au Greffe de la Cour
le 3 octobre dernier » ;

23. Considérant que le Mali fait valoir que la demande du Burkina Faso
relative à un retrait des forces serait incompatible avec la déclaration
signée par les deux chefs d'Etat du Burkina Faso et du Mali le 31 décembre
1985 par laquelle ils ont arrêté les modalités du cessez-le-feu ; qu'en effet
les ministres des affaires étrangères de l'accord de non-agression et d’as-
sistance en matiére de défense (ANAD) ont décidé, au cours de leur
réunion extraordinaire tenue le 30 décembre 1985, à Abidjan, et à laquelle
étaient présents les ministres des affaires étrangères du Burkina Faso et du
Mali, de renvoyer la question du retrait des troupes à une prochaine
réunion des chefs d’Etat ; que d’après le Mali il serait donc inapproprié que
la Chambre se prononce sur un aspect du conflit qui fait l'objet d'une
entente directe entre les chefs d’Etat des deux Parties dans le cadre de
PANAD ;

24. Considérant que les Etats sont toujours libres de négocier ou de
régler certains aspects d’un différend soumis à la Cour ; que cette liberté
n’est pas incompatible avec l'exercice de la fonction propre de la Cour : et
que le fait que les deux Parties ont chargé un autre organe de définir les
modalités du retrait des troupes ne prive nullement la Chambre des droits
et devoirs qui sont les siens dans l'affaire portée devant elle ;

25. Considérant que la Chambre, tout en se félicitant du fait que les
Parties ont pu parvenir à un accord prévoyant un cessez-le-feu et ainsi
mettre fin aux actions armées qui ont donné lieu aux demandes en indi-
cation de mesures conservatoires, ne s’en trouve pas moins confrontée au
devoir que lui impose l’article 41 du Statut de rechercher par elle-même
quelles mesures conservatoires du droit de chacun doivent être prises à titre
provisoire ;

26. Considérant d’ailleurs que les chefs d'Etat des Parties et les mi-
nistres des affaires étrangères de l'ANAD n'ont en aucune façon rejeté
l'idée d’un retrait des troupes mais ont tout simplement ajourné la ques-
tion des modalités de ce retrait ;

27. Considérant que les mesures dont la Chambre envisage l'indication,
en vue d'éliminer le risque de toute action future tendant à aggraver ou à
étendre le différend, devraient nécessairement inclure le retrait des troupes

Il
11 DIFFÉREND FRONTALIER (ORDONNANCE 10 I 86)

des deux Parties sur des positions telles qu'il ne se produise plus d’incident
fâcheux ; mais que le choix de telles positions requerrait une connaissance
du cadre géographique et stratégique du conflit que la Chambre ne possède
pas, et dont en toute probabilité elle ne pourrait disposer sans procéder à
une expertise ; que dans ces circonstances la Chambre, tout en restant
saisie de la question, note que les chefs d’Etat, agissant dans le cadre de
l'ANAD, doivent prochainement définir avec précision les modalités du
retrait des troupes que la Chambre croit devoir indiquer comme mesure
conservatoire ;

28. Considérant que le Burkina Faso a d’autre part demandé à la
Chambre d’indiquer que

« chacune des Parties s’abstiendra de tout acte d'administration ter-
ritoriale au-delà de la ligne retenue en 1975 par la sous-commission
juridique de la commission de médiation de l'OUA » ;

considérant cependant que le Mali a fait valoir que la ligne en question
correspondrait, pour partie ou en totalité, à la frontière telle qu’elle résul-
terait des conclusions du Burkina Faso énoncées dans son mémoire du
3 octobre 1985 ;

29. Considérant que, en ce qui concerne l’administration du territoire
contesté, la Chambre n’estime pas, au stade des mesures conservatoires,
pouvoir modifier la situation antérieure aux actions armées qui ont conduit
au dépôt des demandes des Parties ; et qu’il convient en tout état de cause
de ne pas préjuger à cet égard l'existence d’une ligne quelconque ;

30. Considérant que la décision rendue en la présente procédure ne doit
préjuger aucune question relative au fond de l'affaire portée devant la
Chambre, et qu’elle doit laisser intacts les droits des Parties à cet
égard ;

31. Considérant que la Chambre doit indiquer maintenant les mesures
qu’elle estime nécessaires en la présente espèce ;

32. En conséquence,

LA CHAMBRE,

à l'unanimité,

1. Indique à titre provisoire, en attendant son arrêt définitif dans l’ins-
tance introduite le 20 octobre 1983 par la notification du compromis entre
le Gouvernement de la République de Haute-Volta (aujourd’hui Burkina
Faso) et le Gouvernement de la République du Mali signé le 16 septembre

1983 et portant sur le différend frontalier entre les deux Etats, les mesures
conservatoires suivantes, tendant à ce que :

A. Le Gouvernement du Burkina Faso et le Gouvernement de la Répu-
blique du Mali veillent l’un et l’autre à éviter tout acte qui risquerait
d’aggraver ou d’étendre le différend dont la Chambre est saisie ou de

12
12 DIFFÉREND FRONTALIER (ORDONNANCE 10 I 86)

porter atteinte au droit de l’autre Partie à obtenir l’exécution de tout
arrêt que la Chambre pourrait rendre en l'affaire ;

B. Les deux gouvernements s’abstiennent de tout acte qui risquerait
d’entraver la réunion des éléments de preuve nécessaires à la présente
instance ;

C. Les deux gouvernements continuent à respecter le cessez-le-feu institué
par accord entre les deux chefs d'Etat le 31 décembre 1985 ;

D. Les deux gouvernements retirent leurs forces armées sur des positions
ou à l’intérieur des lignes qui seront, dans les vingt jours suivant le
prononcé de la présente ordonnance, déterminées par accord entre
lesdits gouvernements, étant entendu que les modalités du retrait des
troupes seront fixées par ledit accord et que, à défaut d’un tel accord,
la Chambre indiquera elle-même ces modalités par voie d’ordon-
nance ;

E. En ce qui concerne l’administration du territoire contesté, la situation
antérieure aux actions armées qui sont à l’origine des demandes en
indication de mesures conservatoires ne soit pas modifiée ;

2. Invite les agents des Parties à notifier sans délai au Greffier tout
accord visé au point 1 D ci-dessus qui serait conclu entre leurs gouverne-
ments :

3. Décide que, jusqu’à ce que la Chambre rende son arrêt définitif en
l'espèce, et sans préjudice de l’application de l’article 76 du Règlement,
elle demeurera saisie des questions qui font l'objet de la présente ordon-
nance.

Fait en français et en anglais, le texte français faisant foi, au palais de la
Paix, à La Haye, le dix janvier mil neuf cent quatre-vingt-six, en quatre
exemplaires, dont l’un restera déposé aux archives de la Cour et dont les
autres seront transmis respectivement au Gouvernement du Burkina Faso,
au Gouvernement de la République du Mali et au Secrétaire général de
l'Organisation des Nations Unies pour transmission au Conseil de sécu-
rité.

Le président de la Chambre,
(Signé) Mohammed BEDJAOUI.

Le Greffier,
(Signé) Santiago TORRES BERNARDEZ.

13
